Title: John Ledyard to Thomas Jefferson, 26 May 1810
From: Ledyard, John
To: Jefferson, Thomas


          
            
              Sir
              New London 
                     May 26 1810
            
            after long consideration I have concluded to ask of you a favour, which at present I see no way to repay, my present situation is in a retail store in this town and after takeing every advantage that is to be derived by it into consideration, I think it of little consequence to me compaired with the advantage which I might derive from some other situation, but as I never had an education agreeable to my wishes, indeed my father was not able to give me any bater than I possess, therefore I ask you to give me 18 or 24 months Education, which will enable me to poot myself in a situation much more agreeable than the one which I am in now, but dear Sir let you consider my letter in what light soever you may do please to answer it—
            
              
                
                I was 16 years old in February last—as for my character it is good according to my judgement, an according to what I hear from the mouths of the people—
              
              
                
                no person knows of my writing or intending to write you a letter
              
            
            I request you not to inform any one of this letter
            
              I am your most Obedient Servent
              
                  John Ledyard
            
          
          
            NB. I am sensible of the greatness of the favour which I ask of you—I know not the place of your residince therefor I direct it as I do—T.J. late president of the U,S, 
		  
          
        